Citation Nr: 1802243	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.   14-15 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for bilateral carpal tunnel.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for heartburn now claimed as GERD.  

5.  Entitlement to service connection for a right eye condition. 

6.  Entitlement to service connection for nerve damage to neck and head



REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2003 to April 2004 and March 2009 to November 2009. 

This matter comes before the Board of Veterans' Appeals from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.  

The Board notes that during the June 2016 hearing it was noted that service connection for bilateral hearing loss and heartburn now claimed as GERD were excluded from the substantive appeal but the Veteran's representative included them in the September 2015 VA Form 646 (Statement of Accredited Representation in Appealed Case).  It was the Veteran's intention to go forward on those issues and the Board has accepted jurisdiction of those issues. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In this case, a remand is required to secure VA examinations and opinions, and to obtain potentially relevant VA treatment records.

Sleep Apnea 

The Veteran has not been afforded a VA examination for his sleep apnea.  In June 2016, the Veteran testified that he had symptoms of sleep apnea while in service.  In addition, his wife testified that when he returned for deployment she noticed that he snored loudly and would stop breathing in his sleep.  The Board finds that a VA examination is necessary to assist in determining whether the Veteran's sleep apnea is related to service.

Bilateral carpal tunnel 

The Veteran has not been afforded a VA examination for his bilateral carpal tunnel.  In April 2014 VA Form 9, the Veteran wrote that while he was an airframe structure mechanic, his duties were to remanufacture sheet metal parts using power tools and hand tools.  After the first five years he noticed that he had numbness at the tip of his fingers on his left hand, and he had an ache in his left elbow.  A December 2014 VA physical therapy note, documented that the Veteran complained that he had pain in his fingers and up to his forearm.  The Veteran testified that while in service he noticed that it was hard for him to grip certain things.  He stated that sometime in 2014 or 2015 the VA issued him a brace for his condition.  He testified that he continued to have the same symptoms he had while in the service.  Therefore, the Board finds the Veteran should be scheduled VA examination to determine whether the Veteran's bilateral carpal tunnel is related to service. 

Hearing Loss 

In June 2016, the Veteran testified that his hearing was worse since his November 2013 VA examination.  He stated that he believed that his hearing condition was due to his deployment where he heard many bombs.  The Veteran's wife testified that she had to repeat herself multiply times before the Veteran could hear her.  Therefore, the Board finds the Veteran should be scheduled VA examination to determine whether the Veteran has Bilateral hearing loss that is related to his service.  

GERD

The Veteran has not been afforded a VA examination for his GERD.  In June 2016, the Veteran testified that he had mild heartburn before he was deployed in service.  He reported that he was not able to receive treatment while deployed which aggravated his condition.  Various post service treatment records reveal that the Veteran is diagnosed and treated for GERD.  Therefore, the Veteran should be scheduled VA examination to determine whether the Veteran's GERD is related to his service.  

Right Eye

Also at the June 2016 hearing, the Veteran testified that he recently been diagnosed by the VAMC Coatesville with a right eye condition.  The Veteran testified that this happened sometime after February 2015.  Review of the Veteran's file shows that post-service treatment records after February 2015 are not of record.  Because these VA records are potentially relevant to the Board's determination, any available VA treatment records should be obtained on remand.  The duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the fact that the Board must remand to obtain updated treatment records, the Board will remand the matter of service connection for nerve damage to neck and head. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain updated VA treatment records to include VA treatment records from Coatesville pertaining to the Veteran's right eye condition.  (In June 2016, the Veteran testified that he was diagnosed with a right eye condition sometime after February 2015 from the VAMC Coatesville.) 

2.  Schedule the Veteran for a new VA examination to determine the etiology of his claimed sleep apnea disability.  The examiner must review the claims file.  All necessary studies and tests should be conducted.  

The examiner should identify all currently diagnosed conditions related to the claimed sleep apnea.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea disability had its onset during his active service, or is the result of an in-service disease, event, or injury.  The examiner should consider and comment on the Veteran's report of snoring in service. 

3.  Schedule the Veteran for a VA examination to determine the likely etiology of his bilateral carpal tunnel syndrome.  

The examiner should identify all currently diagnosed conditions related to the claimed bilateral carpal tunnel syndrome.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome had its onset during his active service, or is the result of an in-service disease, event, or injury.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hearing loss.  The claims file must be made available to and reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion with supporting rationale as to the following:

a. Does the Veteran have a current hearing loss disability?

b.  If a current hearing loss disability is found, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability had its onset in service or is otherwise etiologically related to active service? 

5.  Schedule the Veteran for a new VA examination to determine the etiology of his claimed GERD disability.  The examiner must review the claims file.  All necessary studies and tests should be conducted.  

The examiner should identify all currently diagnosed conditions related to the claimed GERD.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD had its onset during his active service, or is the result of an in-service disease, event, or injury.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right eye condition.  The claims file must be made available to and reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion with supporting rationale as to the following:

a. Does the Veteran have a current right eye disability?

b.  If a current right eye disability is found, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right eye disability had its onset in service or the result of an in-service disease, event, or injury, to include exposure to chemicals and metal as a sheet metalist, airplane structure repairman in service?

7.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




